DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claim 1 objected to because of the following informalities:  in line 9, “a female defined” should read “a female coupling defined”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-10, and 26-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker et al (US 3781007).


    PNG
    media_image1.png
    796
    612
    media_image1.png
    Greyscale

Baker teaches regarding claim:


2.  The barbell of claim 1, wherein the first end bar is configured to hold a weight at an end of the first end bar opposite the female coupling on the first end bar, and wherein the second end bar is configured to hold a weight at an end of the second end bar opposite the male coupling on the second end bar (weight assemblies 1 and 26 as seen in FIG 1).

3.  The barbell of claim 1, further comprising a first cylindrical collar coaxially attached to the first end bar (collar/ring 20 rotatable around 9 as per col 2 ln 47-64) , the first collar having a channel formed around an outer circumference of the collar (channel 18 on the outer circumference for containing connector 19); and a second a second cylindrical collar coaxially attached to the second end bar (23; identical to 20), the second collar having a channel formed around an outer circumference of the collar (21 identical to 18).

4.  The barbell of claim 1, wherein the first and second coupling mechanisms are threading (as discussed above).



6.  The barbell of claim 4, wherein the threading extends from an end of the second end bar along only a portion of a length of the corresponding male coupling (as discussed above in the rejection of claim 5).


9.  The barbell of claim 1, wherein the first and second coupling mechanisms include locking sleeves (threads as discussed above are a type of locking sleeve).

10.  The barbell of claim 1, wherein the female coupling of the first end bar and the male coupling of the second end bar are corresponding couplings so as to couple the first end bar with the second end bar without the middle bar (12 and 12A are discussed together in the specification and are identical as best understood and thus the first and second bars could be connected together as claimed; seen in FIG 1).


26.  The barbell of claim 1, wherein the first end bar comprises a first sleeve attached coaxially to an end of the first end bar, wherein the first sleeve is free to rotate about the first end bar, and wherein the second bar comprises a second sleeve attached coaxially to an end of the second end bar, wherein the second sleeve is free to rotate about the second end bar (sleeves 8 and 16 rotatable as discussed in col 2, lines 47-64).

27.  The barbell of claim 26, wherein the first bar comprises a seal disposed between the first sleeve and the first bar, and wherein the second bar comprises a seal disposed between the second sleeve and the second bar (seal 20 disposed between 8 and the coupling end of bar 9 and seal 23 disposed between 16 and the coupling end of bar 13 according to the broadest reasonable interpretation of “disposed between” and “seal”).

28.  A barbell comprising: a first end bar comprising a female coupling defined within one end of the first end bar; a second end bar comprising a male coupling extending from one second end of the second end bar (as discussed above and seen in FIG 1), wherein a largest diameter of male coupling is less than a diameter of the second end bar (so as to be connectable to 12/12A as seen in FIG 1); and a middle bar couplable between the first end bar and the second end bar, the middle bar comprising: a male coupling extending from a first end of the middle bar, the male coupling providing a first coupling mechanism that engages with the female coupling of the first end bar, wherein a largest diameter of the male coupling is less than a diameter of the middle bar, and a female coupling defined within a second end of the middle bar, the female coupling providing a second coupling mechanism that engages with the male coupling of the second end bar (as discussed above and seen in FIG 1).

29.  The barbell of claim 28, wherein the female coupling of the first end bar and the male coupling of the second end bar are configured to engage with each other to couple the first end bar with the second end bar without the middle bar (as discussed above).

30.  A barbell comprising: a first end bar comprising: a first sleeve attached coaxially to a first end of the first end bar, wherein the first sleeve is free to rotate about the first end bar, and a female coupling 

31.  The barbell of claim 30, wherein the first bar comprises a seal disposed between the first sleeve and the first bar, and wherein the second bar comprises a seal disposed between the second sleeve and the second bar (as discussed above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker.

7.  The barbell of claim 1, but does not teach the above wherein the first and second coupling mechanisms include plunger buttons and corresponding holes. However, as per MPEP 2143, it has long been held to be well within the abilities of one of ordinary skill to modify references to yield “a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient.” In the instant case, replacing the threaded coupling of Baker with a plunger button and hole would predictably result in quick-release connection that would make assembly and disassembly faster and easier for a user. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baker accordingly.

8.  The barbell of claim 1, but does not teach the above wherein the first and second coupling mechanisms include pins. However, as per MPEP 2143, it has long been held to be well within the abilities of one of ordinary skill to modify references to yield “a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient.” In the instant case, replacing the threaded coupling of Baker with a pin would predictably result in an inexpensive, easy to manufacture and assemble connection that would make the device more cost effective and render assembly and disassembly faster and easier for a user. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baker accordingly.
Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Roman (US 5314394).

Baker teaches regarding claim: 11.  The barbell of claim 1, but does not teach the above further comprising a weight sensing device mounted on one of the first end bar or the second end bar. Roman also teaches a barbell assembly (44) and further includes collars 70 that incorporate strain gauge weight sensors 61 with a computer and display as per col 5, ln 60-62). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the weight sensors of the collars of Roman and associated processing/display with the rings/collars 8, 20, 23, and 16 of Baker to yield the predictable result of a barbell with weight sensors for providing information to a user about exercise difficulty.

Baker in view of Roman teaches regarding claim: 12.  The barbell of claim 11, wherein the weight sensing device is a pressure sensor communicatively coupled to an electronic display (as discussed above).

Baker in view of Roman teaches regarding claim: 13.  The barbell of claim 11, wherein the weight sensing device is a mechanical scale (a strain gauge weight sensor is a type of mechanical scale since it uses mechanical energy to produce a measurement).

Baker in view of Roman teaches regarding claim: 14.  The barbell of claim 11, wherein the weight sensing device is integrated into a collar attached to the first end bar or the second end bar (rings/collars as discussed above) .



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117.  The examiner can normally be reached on 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784